IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WAYNE N. EDWARDS,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-1035

BANK OF AMERICA, N.A.,

      Appellee.

_____________________________/

Opinion filed November 5, 2015.

An appeal from the Circuit Court for Duval County.
Michael R. Weatherby, Judge.

Sean A. Espenship of Espenship, Schlax & Albee, LLC, Jacksonville, for
Appellant.

Shaib Y. Rios of Brock & Scott, PLLC, Fort Lauderdale, for Appellee.




PER CURIAM.

      REVERSED and REMANDED. See Bennett v. Cont’l Chemicals, Inc., 492

So. 2d 724 (Fla. 1st DCA 1986) (en banc).

ROBERTS, C.J., MARSTILLER and MAKAR, JJ., CONCUR.